DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of amendment and remarks and Declaration under 1.132 all filed on 2/26/21 and IDS filed on 2/25/21.
Status of claims
Claims 1-12 are cancelled.
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/13/20.
Claims 13-25 are examined in the application and the generic claim is examined to the extent that it reads on  “polyquaternium 6” as the cationic polymer; “sodium laureth sulfate” as the anionic surfactant ; “Laureth-4” as the first non-ionic surfactant; “Polysorbate-20” as the second non-ionic surfactant and “cocamidopropyl betaine” as the amphoteric surfactant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2010/0179082 (‘082) and US 2006/0100114 (‘114) and U.S. Patent 8,642,021 (‘021).
US ‘082 is cited in the lack of unity.
US ’082 under example 4 teaches shampoo compositions and it has laureth-3 nonionic surfactant) and also Polysorbate-20 (second non-ionic surfactant, claims 13, 21) and the example also has cocamidopropyl betaine (claims 13 and 23). The amount of mixture of polysorbate-20 and laureth-3 meets at least 3% of claim 14.   US ‘082 under example 1 teaches conditioner shampoo which has sodium laureth sulfate (claims 13 -19) and cocamidopropyl betaine (claims 13 and 23) and polyquaternium-10 drawn to cationic polymer.

US ‘114 teaches color enhancing shampoo compositions and teaches at ¶[0042] non-ionic surfactants drawn to fatty alcohol ethoxylates and C10-20 fatty alcohol ethoxylates  and the preferred ones are fatty alcohol ether known by the generic name “ Laureth” and at ¶[0043] teaches the average degree of ethoxylation is 2.5-25. Laureth3 exemplified in US ‘082 and Laureth 4 drawn to claimed nonionic surfactant is within the ethoxylation of 2.5-25. US’ 114 at ¶[0052] teaches  in the preferred  form the compositions include cationic polymers as conditioning Agents and it includes Polyquaternium-6 and also polyquaternium-10 exemplified along with other Polyquats. Example 8 exemplifies claimed Laureth-4 (claims 13, 20 and 22)13, along with sodium lauryl ether sulfate, cocamidopropyl betaine and different cationic polymers.
Patent ‘021 teaches conditioning compositions for hair and under claim 1 claims a cationic polymer which can be polyquaternium and under claim 15 claims, various polyquaterniums which has claimed polyquaternium-6 (claims 13 and 24-25) and also polyquaternium 10 exemplified in US ‘082.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the composition of US '802 in example 4 having polysorbate-20, cocoamidopropyl betaine by adding ingredients of example 1 and change the lauuerth-3 to another functional equivalent laureth, which is Laureth-4 taught by US ‘114 and substitute the polyquaternium-10 in example 1 with any of the polyquaterniums along with claimed polyquaternium-6 claimed by patent ‘021 with the reasonable expectation of success that .
Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. 
Applicants argue: 
“The combination of US '082, US ’114, and US ’021, does not disclose or suggest each and every feature recited in claim 13. In addition, a skilled artisan would not have been motivated to combine the cited references, and would not have had a reasonable expectation of success in arriving at the claimed invention.
None of the cited references links any technical effect, much less better hair cosmetic properties, to the cationic charge density of the cationic polymer formulated in a composition comprising at least one anionic surfactant, at least one amphoteric surfactant, and a mixture of specific nonionic surfactants. As such, even if a skilled artisan was motivated to modify the composition in example 4 of US '082, which Applicant does not concede, no evidence on the record shows that the skilled artisan would have been motivated to add ingredients of example 1 of US '082 in the composition in example 4, change the laureth-3 to laureth-4, and substitute the polyquaternium-10 with a particular cationic polymer that has a cationic charge density of greater than or equal to 4 meq./g. In addition, no evidence on the record shows that the skilled artisan would have had a reasonable expectation of success in arriving at the claimed invention. Indeed, even the Office asserts that it would be obvious to “substitute the polyquaternium-10 in example with any of the polyquaternium alone with claimed polyquaternium-6.” Office Action, at p. 5. As such, it is not obvious to choose cationic polymer that only has a cationic charge density of greater than or equal to 4 meq./g “.
In response to applicants argument that it is not obvious to choose cationic polymer that only has a cationic charge density of greater than or equal to 4 meq./g , applicants argument is directed to table 1 of  US ‘082. See below.

    PNG
    media_image1.png
    887
    700
    media_image1.png
    Greyscale


and also elected polyquaternium-6,  which has a cationic charge density of greater than or equal to 4 meq./g.
 	Applicant’s attention is also drawn to US ‘114. US’114 at  ¶ [0052] teaches:

    PNG
    media_image2.png
    166
    497
    media_image2.png
    Greyscale

Thus the above paragraph explicitly teaches polyquaternium-10 exemplified in example 1 and also elected polyquaternium-6,  which has a cationic charge density of greater than or equal to 4 meq./g. 
	Patent ‘021 teaches conditioning composition for hair and under claim 1 of the patent claims cationic polymer which is a “polyquaternium” and claim 15 claims:
 
    PNG
    media_image3.png
    136
    502
    media_image3.png
    Greyscale

Thus t claims polyquaternium-10 exemplified in example 1 and also elected polyquaternium-6,  which has a cationic charge density of greater than or equal to 4 meq./g. 
All the three references cited teaches  polyquaternium-10 and polyquaternium-6 as functional equivalents along with other polyquaterniums.
with any of the polyquaterniums along with claimed polyquaternium-6 taught by US ‘082 and US ‘114 as functional equivalents and also claimed by patent ‘021 as functional equivalents with the reasonable expectation of success that the modified compositions not only cleanse the hair but also condition the hair.
Applicants point out to declaration submitted and argue that the results are unexpected.
In response, the declaration is unpersuasive. See the reasons under “ response to amendment”.
Response to Amendment
The declaration under 37 CFR 1.132 filed 2/26/21 is insufficient to overcome the rejection of claims 13-25 based upon the combination of US 2010/0179082 (‘082) and US 2006/0100114 (‘114) and U.S. Patent 8,642,021 (‘021)as set forth in the last Office action because:  of the following enumerated reasons.
See the results in the declaration.

    PNG
    media_image4.png
    208
    599
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    298
    581
    media_image5.png
    Greyscale


 Inventive compostion and comparative compostion has  “ Laureth-2” instead of  elected species “ Laureth-4” .
The other surfactants and Polyquaternium-6 are drawn to elected species except for “ Laureth-4”  in the inventive compostion.
What is the reason for using “ laureth-2” instead of laureth-4?
 Reasonable conclusions cannot be drawn in view of showing in the declaration not drawn to “ Laueth-4” .
Therefore rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619